Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 10/29/21 where applicant elected, without traverse, Group I, Claims 1-10 for examination.  Claims 1-20 are pending with claims 11-20 being withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2016/0075987) (“Zhang”).
Zhang discloses: A surface comprising: a plurality of pillars formed from a polymer and extending from a substrate of the polymer to define a corresponding plurality of free ends; and a plurality of magnetic particles disposed in each of the plurality of pillars such that the magnetic particles are more highly concentrated in the free ends of each of the plurality of pillars. [0024,26,66,67]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Dahlgren et al. (US 2009/0076597) (“Dahlgren”).
Zhang discloses the invention as substantially claimed (see above) but does not directly disclose (claims 2-5) the substrate comprising a catheter having a wire extending therethrough.  Dahlgren, in the analogous art, teaches a magnetic wire 2 extending helically through a catheter 13 (see [0018], Fig. 1A).  The wire 2 is coupled to a power source 28 and is configured to produce a magnetic field 31; the power source provides a pulsed DC output to the wire 2 [0019].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the catheter and wire as taught by Dahlgren to deform the magnetic pillars (Zhang [0067,66]).
Zhang further discloses:
Claim 6: wherein the magnetic particles comprise superparamagnetic iron oxide nanoparticles. [0024]
Claim 7: wherein the polymer comprises poly(dimethylsiloxane). [0024]
Claim 8: wherein each of the plurality of pillars have a height of 10 microns, and width of 2 microns. [0015,25,81,97]
Claim 9: wherein the plurality of pillars are disposed in a predetermined uniform pattern having an inter-pattern distance of 5 microns. [0015]
Claim 10: wherein each of the plurality of pillars are square in cross-section. [0081]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783